NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 21, 2014
                               Decided February 21, 2014

                                         Before

                       RICHARD D. CUDAHY, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 13-3077

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 3-13-cr-30033-DRH-1

JARED R. HENRY                                    David R. Herndon,
     Defendant-Appellant.                         Chief Judge.

                                       ORDER

        Police in Alton, Illinois, had an outstanding arrest warrant for Jared Henry.
When they received an anonymous tip that he was selling drugs at his home, they went
there to investigate. Henry heard the officers knocking on the door and told his
girlfriend not to open it until he had flushed his cocaine down the toilet. After his
girlfriend let them inside, the officers spotted Henry in his bedroom surrounded by
ammunition, and arrested him. They recovered five firearms, all belonging to Henry,
including one that was stolen and two with loaded, large-capacity magazines. Henry
pleaded guilty to posession of a firearm by a felon, 18 U.S.C. § 922(g)(1). The district
court calculated a guidelines imprisonment range of 57 to 71 months, and sentenced
him to 65 months to be followed by 3 years of supervised release. Henry filed a notice of
No. 13-3077                                                                             Page 2

appeal, but his appointed lawyer asserts that the appeal is frivolous and moves to
withdraw under Anders v. California, 386 U.S. 738, 744 (1967). Henry has not accepted
our invitation to comment on counsel’s motion. See CIR. R. 51(b). We confine our review
to the potential issues discussed in counsel’s facially adequate submission. See United
States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel explains that Henry does not wish to challenge his guilty plea. Thus
counsel appropriately omits discussion about the adequacy of the plea colloquy and the
voluntariness of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel first considers whether Henry could argue that the district court abused
its discretion by imposing a special condition of supervised release authorizing
probation officers to conduct warrantless searches of his “[p]erson, residence, real
property, place of business, vehicle, or any other property under his control” if there is
reasonable suspicion of finding contraband or evidence that he is violating any
condition of release. District courts have authority to impose special conditions not
explicitly mandated by statute, 18 U.S.C. §§ 3553(a), 3583(d), but those conditions must
reasonably relate to the nature and circumstances of the defendant’s offenses and his
history and characteristics, and they must not infringe the defendant’s liberty more than
reasonably necessary to deter, and protect the public from, future crimes.
See id. §§ 3553(a), 3583(c), (d); U.S.S.G. § 5D1.3(b); United States v. Monteiro, 270 F.3d 465,
468–69 (7th Cir. 2001).

       Requiring a defendant to submit to warrantless searches as a condition of release
is permissible, see United States v. Knights, 534 U.S. 112, 121–22 (2001); Griffin v.
Wisconsin, 483 U.S. 868, 874–76 (1987), and on this record we agree with counsel’s
conclusion that a challenge to the search condition imposed on Henry would be
frivolous. The district court based that condition on Henry’s previous convictions for
forgery and unlawful possession of controlled substances and firearms, and his long
history of drug use. See Monteiro, 270 F.3d at 469–71 (concluding that district court acted
within its discretion by imposing search condition based on defendant’s conviction for,
and history of, fraud). And a search of Henry’s home had uncovered the firearms
underlying his federal conviction. See id. at 469 (reasoning that warrantless-search
condition related to goals of rehabilitation and protection since search had uncovered
evidence of crime of conviction). Thus the special condition is reasonably related to his
offense. See id. at 469–71; United States v. Kingsley, 241 F.3d 828, 837 (6th Cir. 2001)
(upholding search condition based on appellant’s history with drugs, firearms, and
No. 13-3077                                                                            Page 3

other criminal activity). Moreover, the search condition is no broader than necessary
because it allows probation officers to search only the obvious places that Henry could
hide contraband. The court determined that Henry had a criminal lifestyle, had been
selling drugs for many years, was using guns to protect his business, and had attempted
to hide cocaine when police arrived at his home. The court thus acted within its
discretion to conclude that Henry might hide contraband or evidence of contraband
sales in his home, office, or other personal property. See Monteiro, 270 F.3d at 470;
Kingsley, 241 F.3d at 837.

        Counsel also evaluates whether Henry could argue that his prison sentence is
unreasonably long and concludes that this potential claim would be frivolous. We
agree. The overall term is within the guidelines range and is presumptively reasonable.
See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Smith, 721 F.3d 904, 906
(7th Cir. 2013). Nothing in the record warrants an exception to that presumption. The
district court considered the sentencing factors in 18 U.S.C. § 3553(a), noting that almost
none of Henry’s lengthy criminal history counted toward his criminal history score, that
he had been selling drugs for years in lieu of legitimate employment, and that he
previously had violated the terms of his state probation. The judge also noted that
Henry had disposed of his cocaine when the police arrived at his door. On the other
hand, the judge acknowledged that Henry’s last conviction was long ago, and that the
guidelines account for most of the circumstances surrounding his federal gun offense.
See id. § 3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C). This was an adequate explanation for
the within-guidelines sentence.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.